Opinion issued October 7, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00142-CV
                           ———————————
                        KAREY B. STATIN, Appellant
                                        V.
       DEUTSCHE BANK NATIONAL TRUST COMPANY, Appellee


                   On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-23471


                         MEMORANDUM OPINION

      Appellant Karey Bernard Statin attempts to appeal an order granting a lien

foreclosure application filed by appellee pursuant to Texas Rule of Civil Procedure

736. On April 30, 2014, we sent appellant a notice of intent to dismiss this appeal

for want of jurisdiction because such orders are not reviewable by appeal. See TEX.
R. CIV. P. 736.8(c) (order granting or denying foreclosure application under Texas

Rule of Civil Procedure 736 “is not subject to a motion for rehearing, new trial, bill

of review, or appeal.”). We informed appellant that the appeal would be dismissed

for want of jurisdiction unless he filed a response demonstrating that this Court has

jurisdiction over this appeal Appellant failed to file an adequate response.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. CIV.

P. 736.8(c); Thweatt v. Deutsche Bank Nat’l Trust Co., No. 01–14–00261–CV,

2014 WL 2538691, at *1 (Tex. App.—Houston [1st Dist.] June 5, 2014, no pet.)

(dismissing appeal of Rule 736 order for lack of jurisdiction); Johnson v.

Residential Funding Real Estate Holdings, LLC, No. 01–10–00287–CV, 2011 WL
2418516, at *1 (Tex. App.—Houston [1st Dist.] May 26, 2011, no pet.) (same).

                                  PER CURIAM
Panel consists of Justices Higley, Bland, and Sharp.




                                          2